DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “generating signatures ... to provide current signatures; searching for … relevant concept structures … wherein each relevant concept structure comprises at least one signature that matches at least one of first signatures”.  It is unclear if the “first signatures” are the “current signatures”.  If so, then the terms should match; if not, then there is an unclear relationship between the “current signatures” and “first signatures”.
	Claim 1 recites “next filming parameters to be applied during an acquisition of one or more next sets of images”.  The highlighted phrase results in an intended use and not a positive limitation; see also claim 2 which, unlike claim 1, iterates the method and actually applies the next filming parameters.  But see claim 10 reciting “wherein the current set of images and each of the at least one next sets of images form a scene” which is indefinite because the “next sets of images” have not been acquired by base claim 1 but merely intended.  As such, claim 10 is indefinite.
	Claim 12 lacks antecedent basis for “the multiple videos”.  It appears that claim 12 should depend from claim 11 instead of claim 10 which would not only solve the antecedent basis issue but also further clarify these claims.  As such, claim 12 will be examined for prior art purposes as if it depends from claim 11.  
	Claims 2-9 and 11, 13, and 14 are indefinite because they depend from claims 1 and/or 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demers (US 2022/0038620 A1).
Claim 1
	In regards to claim 1, Demers discloses a method for filming an event by an autonomous robotic system {see Figs. 1-3, [0001]-[0002], [0024], [0054], [0087] and cites below}, the method comprises:
acquiring, by the autonomous robotic system, a current set of images of the event 
{see [0053]-[0055] suggestion generation system 120 receives input images 160 which may be captured by a camera that is part of an autonomous platform such as a drone, Fig. 3, step 310 receive input images, [0067].  See also machine 700, [0087] which may be an automated camera drone and [0002]}
generating signatures of the current set of images to provide current signatures 
{see suggestion generator system and method 120 including aesthetic basis converter module and algorithm 142, [0055]-[0056]; Fig. 3 step 320 convert input images to aesthetic basis/styles [0067]-[0068], [0084]-[0086]};
searching for one or more relevant concept structures out of a group of concept structures, wherein each relevant concept structure comprises at least one signature that matches at least one of first signatures, wherein each concept structure is associated with filming parameters {Fig. 3, analyze converted input image with discriminator step 330, [0069]-[0071], [0056]-[0057], [0084]-[0086] that compares the signature (converted aesthetic features) against exemplar and variation images having a plurality of aesthetic styles (group of concept structures).  See also below cites for the “determining” step for more on filming parameters}; and
determining, at least in part, based on the filming parameters associated with at least one of the one or more relevant concept structures, next filming parameters to be applied during an acquisition of one or more next sets of images 
{Fig. 3, generate image capture suggestions step 340, [0070]-[0071], [0058]-[0061].  Note that “to be applied” is an intended use and not a positive limitation; see also claim 2 which unlike claim 1 iterates the method and actually applies the next filming parameters}. 
Claim 2
	In regards to claim 2, Demers discloses executing multiple iterations of the acquiring, generating signatures, and determining; wherein a next set of image of one iteration is a current set of images of a following iteration {see [0053]-[0055] wherein a continuous stream of images may be received by suggestion generator and the methods applied for each of the images in an iterative manner}.
Claim 3
	In regards to claim 3, Demers discloses wherein the each concept structure comprises explicit information regarding the filming parameters {see the weighted average of aesthetic styles in which a user specifies weights (explicit information) for each of the styles to determine image capturing suggestions as discussed in [0085]-[0086]}.
Claim 4
	In regards to claim 4, Demers discloses wherein the each concept structure does not include explicit information regarding the filming parameters {note that the instant specification defines discloses employing machine learning can be used instead of explicit information as per [0036], such that this negative limitation has support and a BRI that clearly encompasses machine learning filming parameters as disclosed by Demers in Fig. 2, [0062]-[0066] including training the aesthetic basis extraction step 220 and train discriminator machine learning algorithm 240.  See also [0085]-[0086] wherein the weights of the aesthetic styles may be determined by machine learning}
Claim 5
	In regards to claim 5, Demers discloses wherein the filming parameters comprise at least one out of distance and angle of filming {see [0008], [0020]-[0022], [0030], [0036]-[0036], [0070] including shifting camera to the left (angle), move camera closer to subject (distance).
Claim 6
	In regards to claim 6, Demers discloses wherein the filming parameters comprise one or more objects of interest {see [0023]-[0026] including image subject parameters where the subject may be a person or miniature positioning with respect to an object.  See also aesthetic features including objects and faces in [0028], [0031], [0039] including object detection in [0041]-[0042], [0068], [0077]}.
Claim 7
	In regards to claim 7, Demers discloses wherein the current set of images comprises an image in which a certain object covers a certain area of certain size of the image, wherein the determining comprises estimating next filming parameters that once obtained will result in an acquisition of a next image in which the certain object covers an area of the certain size {see [0070] in which the image capture suggestions may include no parameters (no changes) if the input image signature characteristics are very similar/match the exemplar}.
Claim 8
	In regards to claim 8, Demers discloses wherein the determining comprises estimating the next filming parameters based on trial and error {Note that machine learning is a trial and error process.  See machine learning filming parameters as disclosed by Demers in Fig. 2, [0062]-[0066] including training the aesthetic basis extraction step 220 and train discriminator machine learning algorithm 240.  See also [0033]-[0035], [0085]-[0086] wherein the weights of the aesthetic styles may be determined by machine learning}.
Claim 9
	In regards to claim 9, Demers discloses wherein the determining comprises estimating the next filming parameters based on a mapping between an appearance of objects within a current image and filming parameters that were applied to obtain the appearance of the objects within the current image 
{Fig. 3, generate image capture suggestions step 340, [0070]-[0071], [0058]-[0061]. See also [0032], [0053]-[0055] wherein a continuous stream of images may be received by suggestion generator and the methods applied for each of the images in an iterative manner to determine next filming parameters}.
Claim 10
	In regards to claim 10, Demers discloses wherein the current set of images and each of the at least one next sets of images form a scene {see [0032], [0036]-[0037], [0053]-[0055]}.

Claim 11
	In regards to claim 11, Demers discloses wherein the group of concept structures are built by a machine learning process that was applied on multiple videos {Demers in Fig. 2, [0062]-[0066] including training the aesthetic basis extraction step 220 and train discriminator machine learning algorithm 240.  See also [0085]-[0086] wherein the weights of the aesthetic styles may be determined by machine learning}.
Claim 12
	In regards to claim 12, Demers discloses wherein the multiple videos comprise videos obtained by a person related to the event {see [0005], [0010], [0025]-[0027], [0037],  [0054], [0059], [0061], [0071]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demers and Raichelgauz (US 20180157666 A1).
	


Claim 13
	In regards to claim 13, Demers wherein the determining is also based on filming parameters applied during an acquisition of images 
	Raichelgauz is analogous art from the same field of generating signatures from a set of acquired images.  See abstract, Figs. 1, 3, 6, 7,[0006] and cites below.
Raichelgauz also teaches storing images stored in one or more data structures associated with a user that is related to the event
{see database 6 which stores content segments [0048].  See also database 130, [0030]-[0036].  See also [0007]-[0012], [0014]-[0016], [0034]-[0036] including social linking score and social linking graph, Fig. 8 [0039]-[0040]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Demers to store images stored in one or more data structures associated with a user that is related to the event as taught by Raichelgauz because doing so organizes the data and aids in enhanced tagging indicating relationships between subjects within multiple multimedia content items as motivated in [0011]-[0012], [0039]-[0040], and [0075].
Claim 14
In regards to claim 14, Demers is not relied upon to disclose but Raichelgauze teaches wherein the one or more data structures are social network data structures {see [0007]-[0012], [0014]-[0016], [0034]-[0036] including social linking score and social linking graph, Fig. 8 [0039]-[0040]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Demers to such that the one or more data structures are social network data structures as taught by Raichelgauz because doing so organizes the data and aids in enhanced tagging indicating relationships between subjects within multiple multimedia content items as motivated in [0011]-[0012], [0039]-[0040], and [0075].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (J. Chen and P. Carr, "Mimicking Human Camera Operators," 2015 IEEE Winter Conference on Applications of Computer Vision, 2015, pp. 215-222, doi: 10.1109/WACV.2015.36) discloses using machine learning to learn relationships between player locations and filming parameters.
M. Gschwindt, E. Camci, R. Bonatti, W. Wang, E. Kayacan and S. Scherer, "Can a Robot Become a Movie Director? Learning Artistic Principles for Aerial Cinematography," 2019 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), 2019, pp. 1107-1114, doi: 10.1109/IROS40897.2019.8967592 discloses deriving filming parameters for a drone using machine learning based on past (retrospective) shots.  See Fig. 2 copied below.

    PNG
    media_image1.png
    367
    965
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486